Title: To Thomas Jefferson from Albert Gallatin, 28 February 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Tr. Dep. 28th Feby. 1803
          
          Joel Burt Collector of customs for the district of Oswego and Inspector of the revenue for the port of entry in the said district
          
          
          Thomas Dudley Surveyor of the port of Swansborough in the district of Newbern vice Alexander Carmalt dead. 
          
          The above seem to be the only nominations which it is necessary to make, although several other removals will be officially submitted in cases where the vacancy has not yet taken place: unless some mistake has been made in the Vermont nomination which does not yet appear very clear & on the subject of which, I have written to Mr Bradley.
          The place of collector for the district of Oswego has never been filled. The enclosed recommendation from Governor Clinton may be depended upon, as he has not given it until he had consulted & enquired for near nine months. The port of entry is designated generally in the nomination of inspector, as it is not fixed by the law, & must be fixed by an act of the President. I think Sodus must be the place, but will make a report on the subject before the commission shall be transmitted.
          The surveyorship of Swansborough became vacant during the session; it is difficult to obtain recommendations from that quarter; but upon the whole Dudley seems, in the opinion of the members of that State to be the most proper.
          If it shall be necessary to do any thing in Vermont, it shall be transmitted this evening—
          With respect
          
            Albert Gallatin
          
          
            Note—The President will not forget that the Secretaryship of the Mississipi territory must also be filled—and whether upon the whole Mr Triest is not better calculated for that than for the collectorship Must be determined
          
        